UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCIS J. KEATING, JR. et al.,
                         Plaintiffs,
                                                                 18-CV-12258 (JPO)
                     -v-
                                                                       ORDER
 AIR & LIQUID SYSTEMS
 CORPORATION et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On November 14, 2019, this action was erroneously terminated. The case has since been

reopened. In light of this error, the pretrial conference scheduled for December 6, 2019, is

hereby adjourned to December 18, 2019, at 12:15 p.m.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
